 In the Matter of STIMSON LUMBER COMPANYandLUMBER ANDSAWMILL WORKERS, GLENWOOD LOCAL No. 2540CaseNo. R-114.-Decided February16, 1937Lumber Industry-Strike-Boycott-Interference,Restraint or Coercion:refusal to bargain with union ; distributing anti-union statements among em-ployees; discrediting union; compelling employees to disclose union member-ship; by citizen vigilantecommittees-Election Ordered:controversy concerningrepresentation of employees-refusal by employer to bargain with union-question affecting commerce : current strike caused by employer's refusal tobargain with union; confusion and unrest among employees-UnitAppropriatefor Collective Bargaining:production employees; no controversy asto-Certi-fication of Representatives:petition for denied.Mr. E. J. Eagenfor the Board.Mr. Thomas H. Tongue, Jr.,of Hillsboro, Ore.,and Mr. A. P.,KelleyandMr.William C. McCulloch,of Portland, Ore., for theCompany.Green, Tanner & Boesen, by Mr. Chris Boesen,of Portland, Ore.,for the Union.Mr. Joseph Rosen f arb,of counsel to the Board.DECISIONSTATEMENT OF CASEOn August 12,1936, Lumber and Sawmill Workers, Glenwood LocalNo. 2540, hereinafter called the Union, filed with the Regional Direc-t or for the Nineteenth Region a petition for an investigation and cer-tification of representatives of production employees at the mill andin the logging camp of the Stimson Lumber Company, Forest Grove,Washington County, Oregon, hereinafter called the Company.OnNovember 28. 1936, a notice of hearing was issued and duly served.After two postponements, a hearing was held on December 21 and22) 1936, before Harry Hazel, the Trial Examiner duly designated bythe National Labor Relations Board, hereinafter called the Board.On December 10, 1936, the Company filed an answer to the petition,denying that the Board has jurisdiction in the matter and allegingthat the National Labor Relations Act, hereinafter called the Act, isunconstitutional and void.Both the Union and the Company ap-peared at the hearing and were represented by counsel.Althoughcounsel for the Company stipulated that the appearance of the Com-568 DECISIONS AND ORDERS ,-569witnesses in its behalf and introduced evidence..At the end of the.Board's case the Company moved for the dismissal of the proceedingson the ground that the Board had no jurisdiction in the matter andthat the Act was unconstitutional.The motion was denied., Thisdenial is hereby affirmed.-,,Upon the record of the case, the stenographic report of the hear-ing, and all the evidence, including all the testimony, documentaryand other evidence offered and received at the hearing, the Boardmakes the following :FINDINGS OF FACT1.THE COMPANY AND ITS BUSINESSThe Stimson Lumber Company is a corporation duly organizedand existing under the laws of the State of Oregon with its 'princi-pal office and place of business in Forest Grove, Washington'County, Oregon.The Company is engaged in the production ofgeneral forest products, in the general logging and sawmill business,in the cutting of timber into logs, in the sawing and milling of logsinto lumber, and in the sale and distribution of such products.TheCompany has 50 million feet of timber holdings in WashingtonCounty, Oregon.The logs cut by the Company's employees in itswoods are transported from the place of felling to the mill of theCompany by a logging railroad entirely owned and operated bythe Company.The logging railroad consists of two locomotives, 35skeleton flat cars, two donkey engines, and other cars.There is asidetrack owned by the Company, leading from the tracks of theSouthern Pacific Company to the mill of the Company. Loadedcars are transported by the Company's engines over the sidetracksto the tracks of the Southern Pacific Company where they arepicked up by the latter's trains and where the empties are returnedby the Company's engines for reloading.The Company's mill con-sists of a logging camp, sawmill, dry kiln, dry kiln sheds, coolingsheds, shipping sheds, planing building, storage sheds for lumber,and office building.The Company's mill has an eight hour capacity of 100,000 to140,000 feet.It is one of the largest sawmills in the Northwest.In all of its operations the Company employs on the average ofabout 219 men. In some of its various operations it employs thefollowing number of men: logging camp, 50; sawmill, 25; pond, 3;planer mill, 20; dry kiln, 1; wood department,.7; yard, 40; loadingplatform, 10 to 15; workers from other departments are also usedfor the purpose of loading cars. 570NATIONAL LABOR RELATIONS BOARDAbout 20 per cent of the business of the Company is carried onthrough filling orders previously received from customers.Over50 per cent of the Company's lumber is shipped to destinations out-side of the State of Oregon.Most of its sales are made throughbrokers.The foregoing operations of the Company constitute a continuous ,flow of trade, traffic and commerce among the several States.II.THE QUESTION OF REPRESENTATIONThe official name of the Union, according to its charter from theUnited Brotherhood of Carpenters and Joiners, affiliated with theAmerican Federation of Labor, is Lumber and Sawmill WorkersUnion, Carpenters' Local 2540.However, it is generally referred,to as Lumber and Sawmill Workers, Glenwood Local No. 2540, thename appearing on the petition.On May 4, 1935, the employees of the Company went out on strike,an occurrence which was part of the general Pacific Coast lumberstrike of 1935.Failure of the Company to deal with the Union wasone of the reasons for the strike.Within a few days after the.commencement of the strike, 150 of the former employees of theCompany returned to work.The strike is still going on.However,many of the union men went back to work.,with,the acquiescence,if not express approval, of the Union.The campaign to unionizethe workers of the Company has not abated. There was testimonyto show that in August, 1936, the membership of the Union was156, and that at, the time of the hearing it was 184, a majority ofwhom are-now actually employed by the Company. The Companyhas continually, refused to bargain collectively with the Union, andthis refusal has precluded a settlement of the strike.After an agent of the 'Board. had suggested to the Company inAugust, 1936, that it should consent to an election under the Actto determine whom the employees wished to represent them, theCompany distributed among its employees a strongly worded anti-union statement.'Two days later the foremen of the Companycalled its employees together in the yard in full view of the office,And a so-called election by- standing vote was taken to determineiBd Exh. 13-9.—"STATEMENTBY STIMSON LUMBER TO ITS EMPLOYEESAUGUST 10, 1936"In May,19351tjiismill,was started by -a petition from our, employees asking us to startoperations:Since that time we have been running under conditions well known toyou.all.,_"Recentlywe have been asked by Mr Howard, Federal Representative under theWagner Labor Law, to agree to an election giving you the right to decide whether youwish the Glenwood Local No. 2540 to act as your agent to conduct negotiations with us, DECISIONS AND ORDERS5,71.whether the' employees wished to join the. Union.Those who werefor the Union went over to one side and the remainder, to the otherside.It was testified in behalf of the Company that the Union lostthe election by about 'two to one.There is no need to,,dilate on theobvious fact that this is not a type of election calculated to ascer-tain the sentiment of the employees without fear of reprisal by ahostile employer.We feel that a question concerning the representation of theemployees of the company has arisen.III,THE EFFECT OF THE QUESTION OF REPRESENTATION ON. COMMERCEThe record is replete with evidence of the direct and detrimentaleffect which the labor dispute with the Company has had on theinterstate commerce of the Company.There is evidence of vio-lence, activities of citizen vigilante committees operating underthe guidance and with the participation of officials of the Company,or whetheryou prefera Committeeof your ownchoosingto do thisWithout any Uniondomination."As we startedup under apetitionfrom you and have received no other, wedo not feelthatwe. haveany rightto consent to any suchelection.These negotiationshaveceased,and so far as we are concerned there wilybe no election."If you wish to change present conditions we will consider any petitions for anychanges you desire."At presenta considerable number of our men have made application'to' join theGlenwoodLocal No. 2540.If youjoin.up,we fully expectsaidLocal to claim the rightto representyou.IF-this is what you want donothing:IF THISISNOT.WHATYOUWANT file a petition and let'usknow whatyou do want'Yo.1 can electyour own com-mitteeif you wish.."Up to the presenttime therehas been harmony in this organization,and we disliketo see that conditionchanged.We.do not wish to deal with the Glenwood Local and wedo not considerit to your best interest's for- the-following reasons :"First :While you can elect your own Committee,theirwordisNOT finalwith theUnion.A Union Committee's actionsmust be approvedby the:Upion.<You number about295 men and the local has about 1400 members.Better think this over."Second: Union hours would without doubtgo into effect. -This you allknow meansless hours per month than you. now put in. This-is especiallytrue in the woods."Third : TheCompany does not think it necessaryfor you to pay to,join the Union orpay dues to it to get reasonable"justice, which we think youhave had in thepast.If youdo not agree with this statementyou shouldjoin the Union."Fourth : It is not necessary for you to join the Union to have a Committee.ofyourown to'deal with the Company. If -this is what you want, elect one.We will neet.withit. 'We think you will be better satisfied that way thanwith a Union Committee.Atleast, if you like whatyour own Committeedoes; outsiders cannot upset their deals. Ifyou do not like what they do, you can elect ahother committee,without advice from menNOT in our employ.''FifthWages, hours andworkingconditions can be handled aswell byyourownCommittee as by aUnionCommittee.Maybe better.ALL THE BRAINS ARE -NOT-'INTHE UNION."Sixth:Unions may call strikes in which case you might be compelled to go out.Donot forget that in the past year and a half our mill employeeshave had work for aboutthree months and the loggers for about five months whileUnion operations were on strike."The principal disadvantage if you do not join the Union Is that if you leave ourd.if you went elsewhere.employ you might be fine"The Companyiswilling to continue to operate as we are doing andsee no reason' whywe cannot continue to do so indefinitely."YOU DO NOT HAVE TO JOIN THE UNION TO HOLD YOUR JOB."THIS WILLBE AN OPEN SHOP FOR SOME TIME YET." 572NATIONAL LABOR RELATIONS BOARDphysical obstruction to the shipment of the Company's products,and boycotting of the Company's products by workers in all partsof the country.During the strike, the longshoremen refused to handle the prod-ucts of the Company. "Unfair" placards were placed on the lum-ber of the Company.Although prior to May, 1935, 50 per cent ofthe Company's shipments were by water, since then this has beengreatly reduced .2vThe record contains evidence of numerous re-fusals by customers to continue to patronize the Company anylonger.Several shipments of lumber were returned to the Com-pany.Likewise, carpenters' unions all over the 'country have re-fused to work on and handle the products of the Company. It isobvious that the damage to the interstate business of the .Companycaused by this labor dispute was considerable. Indeed, all this isadmitted by counsel for the Company.The question of representation which has arisen, has, caused con-fusion, uneasiness and unrest among the employees of the_ Com-pany,, and. has led and tends to, lead to labor, disputes , burdeningcommerce and the free flow of commerce.IV. THE APPROPRIATE UNITThe employees of the Company, engaged in the logging camp andpriate for the purpose ' of collective bargaining., There is no con-flict of evidence on this point.CONca usIONs OF, LAWof law are made by,the Board:,1.A question affecting commerce has arisen concerning the repre-'sentation of,the employees, of the Stimson Lumber Company, with-in the meaning of Section 9 (c) and Section 2, subdivisions' (6) and,(7), of the National Labor Relations Act."2.The employees in the logging camp and lumber mill of the'Company constitute, a ,unit 'appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Na-tional Labor Relations At.DIRECTION OF ELECTION 'LThe National Labor Relations Board: having found that a ques-tion affecting commerce has arisen concerning the representation of'A Bd. Exh. 4. DECISIONS AND ORDERS573the employees in the lumber mill and logging camp of StimsonLumber Company, Forest Grove, Washington County, Oregon, andthat the said employees constitute a single unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act, and acting pursuant tothe power vested in the National Labor Relations Board by Section9 (c) of said Act, and pursuant to Article III, Section 8 of Na-tional Labor Relations Board Rules and- Regulations-Series 1, asamended, herebyDIRECTS that as-part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with the Stimson Lumber Company, elections by secret ballotshall be conducted within a period of 20 days after the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matteras the agent of the National Labor Relations Board and subject toArticle III, Section 9 of said Rules and Regulations-Series 1, asamended, among the production employees in the lumber mill and,logging . camp of , the, Stimson; Lumber Company on the payroll; onthe date of the last payment of wages prior to the hearing in thecase,excepting office help, foremen, and others engaged in a super-visory capacity, ,to determine-whether or not they desire to be repre-sented by Lumber and Sawmill Workers, Glenwood Local No. 2540.SAME TITLEDENIAL OF PETITION TO CERTIFY REPRESENTATIVESApril 27. 1937On August 12, 1936, Lumber and-Sawmill Workers; GlenwoodLocal No. 2540, filed with the Regional Director for the, NineteenthRegion (Seattle,Washington) a petition for an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act,.49 Stat. 449, said petition alleging thata question affecting commerce had arisen concerning the represen-tation of the production employees at the mill and in the loggingcamp of the Stimson Lumber Company, Forest Grove, WashingtonCounty,Oregon.Subsequently, theNationalLaborRelationsBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, authorized the Regional Director forfor an appropriate hearing upon due notice. Pursuant to suchauthorization, notice of hearing was duly issued and served by the 574NATIONAL LABOR RELATIONS BOARDRegionalDirector, and on December 21 and 22, 1936, a hearing washeld before Harry Hazel, sitting as Trial Examiner.After said hearing and upon the full record in the case, the Na-tional Labor Relations Board issued. its Decision and Direction ofElection dated February 16, 1937.Pursuant to the Direction, anelection by secret ballot was conducted by the Regional Director onMarch 4, 1937, among the production employees employed as ofDecember 10, 1936, in the lumber mill and logging camp of theStimson Lumber Company at Forest Grove, Washington County,Oregon, said election being held in accordance with Article III,Section 9 of said Rules and Regulations-Series 1, as amended.Thereafter the Regional Director prepared and served upon theparties to the proceeding his Intermediate Report, in which he foundthat 170 persons were eligible to vote in the election, that 160 ballotswere cast, and that 46 of such ballots were cast for the Lumber andSawmillWorkers, Glenwood Local No. 2540, 109 against Lumberand Sawmill Workers, Glenwood Local No. 2540, and Ave ballotswere contested.Now THEREFORE,by virtue of and pursuant to the power vested inthe National Labor RelationsBoardby Section9 (c) ofthe NationalLabor Relations Act and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules andRegulations-Series 1,as amended,the petition to certifyrepresentativesis hereby denied.